Case 2:16-cr-00080-AWA-LRL Document 37 Filed 03/10/21 Page 1 of 1 PageID# 298
Prob 35 (Rev. 05/01)
VAE (Rev 07/19)
                                                    Report and Order Terminating Supervised Release
                                                                   Prior to Original Expiration Date

                                   UNITED STATES DISTRICT COURT
                                             FOR THE
                                   EASTERN DISTRICT OF VIRGINIA


UNITED STATES OF AMERICA

                       V.                                    Crim. No. 2:16cr80

        SHELDON FRANKLIN



       On April 22, 2019, the above-named defendant was placed on supervised release for a
period of five (5) years. The supervised releasee has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the
supervised releasee be discharged from supervision.


                                                Respectfully submitted,


                                                                           Rodney Lang
                                                                           2021.03.10 16:37:04 -05'00'

                                         IRU   Richard Bogan
                                                U.S. Probation Officer



                                         ORDER OF COURT

       Pursuant to the above report, it is ordered that the supervised releasee be discharged from
supervised release and that the proceedings in the case be terminated.

              Dated this    10th     day of March                , 20 21     .




                                                Arenda L. Wright Allen
                                                U.S. District Judge




TO CLERK’S OFFICE
